Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below. 

Specification Objection
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Using a Device Module and a Smart Contract in a Blockchain to Facilitate Various Computing activities”.

Claim Objection
4.	Claim 3 recites “wherein the side chain comprises a second blockchain operated parallel to the block chain where transactions or transaction outputs later merged back into the blockchain” This language block chain should be corrected for proper phrasing to be consistent in the limitation as “blockchain”.

Claim Interpretation
5.	 The following is a quotation of 35 U.S.C. § 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph: 
(A) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 
112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step of”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action, because the claim limitation(s) uses a generic placeholder (in bold) that is coupled with functional language([...]) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 1 “a module for [processing]...”, claim 4 “a module for [forming] a contract...” claim 5 “… the module [receives]…”, claim 6 “… the module [checks]…”, claim 7 “… the module accepts…”, claim 8 “… the module [revokes or cancels]… upon [receiving]…”, claim 9 “the module [complies]…”, claim 10 “… the module [sends]…”, claim 11 “... the module separately [accepts or rejects]…”, claim 12 “… the module [assigns]…”, claim 13 “… the module [performs]… and then [requests]…”, claims 14-15 “… the module [processes]…”, claims 16-19 “… a module to [process]…” and claim 20 “… module to [transfer]…”
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) 
or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7. 	Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
8. 	In the instant case, claims 1-20 are directed to a product (i.e., device), therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
9. 	The limitations of independent claim 1, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A] 	An Internet of Things (IOT) device, comprising:
[B]	a memory coupled to the processor to store a legally enforceable electronic contract. 
[C] 	a transceiver. 
[D] 	and a module for processing a smart contract in a blockchain with the blockchain address, the processor storing tamperproof events on the blockchain or a side chain, the processor executing terms of the smart contract.
10. 	Limitations B and D under the broadest reasonable interpretation covers
steps or functions of certain methods of organizing human activity, specifically
managing personal/commercial behavior (e.g., storing, processing, executing). For example, the disclosure establishes organizing a legally binding contract that is stored for execution based on an event, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, limitations B and D recite at least one abstract idea.
Accordingly, claim 1, recite at least two abstract ideas and the analysis proceed to Step 2A.2.
11. 	The judicial exception is not integrated into a practical application. In particular,
claims 1, recites the additional elements in bold below:
[A] 	An Internet of Things (IOT) device, comprising:
[B]	a memory coupled to the processor to store a legally enforceable electronic contract. 
[C] 	a transceiver. 
[D] 	and a module for processing a smart contract in a blockchain with the blockchain address, the processor storing tamperproof events on the blockchain or a side chain, the processor executing terms of the smart contract.
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the 
claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the  Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore,
claim 1, is not patent eligible.
12.	Dependent claims 2 and 3, further recites comprising a blockchain accessed by the processor to store data for the device, and wherein the side chain comprises a second blockchain operated parallel to the block chain where transactions or transaction outputs later merged back into the blockchain. Under the broadest reasonable interpretation covers the additional element of a blockchain and a side chain, which is second blockchain operating in parallel with the first blockchain. These elements do serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, it is using a blockchain/side chain, computer or processor to automate and/or implement the abstract idea of as indicated in claim 1 above. Therefore, the claims are not patent eligible.
13.	Dependent claims 4-15, further recites comprising a module for forming a contract with another machine, wherein the module receives from another machine a manifestation of intent for a contract and assents to the contract, wherein the module checks an offer for vagueness and clarifies with an offeror, wherein the module accepts from another machine an advertisement with a quantity and recipient, a production contract, an output contract, or a requirement contract, wherein the module revokes or cancels the smart contract upon receiving a revocation from an offeror, wherein the module complies with Uniform Commercial Code, wherein the module sends another machine a seasonal expression of acceptance or a counter-offer, wherein the module separately accepts or rejects a counter-offer if the other machine is not an agent for a merchant, wherein the module assigns the smart contract to another machine, wherein the module performs terms of the smart contract as a unilateral contact with a second machine and then requests payment from the second machine, wherein the module processes an option to extend time, wherein the module processes the option without payment if the other machine is a merchant agent and otherwise receives payment to bind the option. Under the broadest reasonable interpretation covers the additional element of a module, which is used to perform various functions executed by the smart contract base on an event. These module does serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Here, the module is used as a, computer or processor to automate and/or implement the abstract idea of as indicated in claim 1 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims are not patent eligible.
14.	Dependent claims 16-20, further recites comprising a module to process a real estate transaction or a rental transaction, comprising a module to process a sport event or fitness event, comprising a module to process a health transaction or medical transaction, comprising a module to process data for gaming transfer, gambling transfer, betting transfer, auction transfer, or money transfer, and comprising a module to transfer data for Internet of Thing (IOT). Here, the module is used as a, computer or processor to automate and/or implement the abstract idea of as indicated in claim 1 above. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” processed or performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive concept. Therefore, the claims are not patent eligible.
15. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
16.  	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)   IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.   Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
18.  	Claim 1 recites “An Internet of Things (IOT) device, comprising: a processor; a memory coupled to the processor to store a legally enforceable electronic contract; a transceiver; a module for processing a smart contract in a blockchain with the blockchain address, the processor storing tamperproof events on the blockchain or a side chain, the processor executing terms of the smart contract” 
	The Specification does not provide the algorithm or steps/procedure for performing the entire claimed functions in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. Additionally,
Claim 1 recites “a module for processing...”, claim 3 recites “… operated parallel…”, claim 4 “a module for forming a contract...”, claim 6 “… the module checks…”, claim 8 “… the module revokes or cancels… upon receiving…”, claim 9 “… the module complies with Uniform Commercial Code”, claim 11 “… the module separately accepts…” claim 12 “… the module assigns…”, claim 13 “…the module  performs… as a unilateral contact…”, claims 14-15 “… the module processes…”, claims 16-19 “… a module to process…” and claim 20 “… module to transfer…”
The Specification does not provide the algorithm or steps/procedure for performing these functions in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
19.	Dependent claims 2-20 are also rejected since they all depend on claims 1.



Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

21.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

22.	Claim 1 recites “a module for [processing]...”, claim 4 “a module for [forming] a contract...” claim 5 “… the module [receives]…”, claim 6 “… the module [checks]…”, claim 7 “… the module accepts…”, claim 8 “… the module [revokes or cancels]… upon [receiving]…”, claim 9 “the module [complies]…”, claim 10 “… the module [sends]…”, claim 11 “... the module separately [accepts or rejects]…”, claim 12 “… the module [assigns]…”, claim 13 “… the module [performs]… and then [requests]…”, claims 14-15 “… the module [processes]…”, claims 16-19 “… a module to [process]…” and claim 20 “… module to [transfer]…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a module” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
23. 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, claim(s) 1 and 4-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
24.  Dependent claims 2-20, are also rejected as they depend from claims 1.


Relative Term
25.	Claim 1 recites the term “a memory… a legally enforceable electronic contract…”, This term legally enforceable electronic contract is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 	Claim 1 recites the term “a module... the processor storing tamperproof events…”, This term tamperproof event is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 “… checks an offer for vagueness and clarifies…”, These terms vagueness and clarifies are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 14 “… an option to extend time” This term extend time is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b).
26.	Dependent claims 2-20 are also rejected since they depend on claims 1.

Unclear Scope
27. 	Claims 5-15, recites “... the module...”, but the claims depend on claim 4, which recites “...a module for forming contract...”, and claim 4 depends on claim 1 which recites “a module for processing a smart contract...” Therefore, the scope of claims 5-15 module is unclear because it is not clear if this module refers to “a module for forming a contract with another machine” in claim 4, OR to “a module for processing a smart contract” in claim 1. 


Claim Rejections - 35 USC § 102
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

29.	Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miller et al., (US 20170132621 A1).

30.	With respect to claims 1 and 20, Miller et al., teaches an Internet of Things (IOT) device (paragraph [0073]-[0075], [0080], [0112] and [0116]), comprising:
	 a processor (Fig. 1 item 100, Fig. 2, paragraphs [0080], [0112], [0116]). 
a memory coupled to the processor to store a legally enforceable electronic contract (Fig. 2, item 112, paragraph [0112]). 
a transceiver (Fig. 2 item113, paragraph [0112]-[0113]), and
a module for processing a smart contract in a blockchain with the blockchain address, the processor storing tamperproof events on the blockchain or a side chain, the processor executing terms of the (Fig. 3 item 300, “Digital Smart Contract”) smart contract (Fig. 2, paragraph [0111]-[0112], [0119] and [0133]-[0135]).

31.	With respect to claim 2, Miller et al., teaches an Internet of Things (IOT) device, comprising:
	a blockchain accessed by the processor to store data for the device (Fig. 3, paragraphs [0119] and [0133]-[0134]).

32.	With respect to claim 3, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device, comprising:
	wherein the side chain comprises a second blockchain operated parallel to the block chain where transactions or transaction outputs later merged back into the blockchain (Fig. 6, paragraph [0176]-[0178]).

Claim Rejections - 35 USC § 103

33.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
35.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


34.	Claim 4-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Ginter et al., (US Pat. 5,892,900).

35.	With respect to claim 4, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
	a module for forming a contract with another machine.
However, Ginter et al., disclose an Internet of Things (IOT) device, comprising:
a module (VDE, Fig. 1 item 100, col 2 line20-32) for forming a contract with another machine ((VDE appliance, item 600, col 272 line 62 – col 273 line 16), see (col 1 line 40-47, col 5 line 42-45, col 13 line 5-12, col 53 line 39-67, col 269 line 15 – col 270 line37).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a means of writing a contract.

36.	With respect to claim 5, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
	wherein the module receives from another machine a manifestation of intent for a contract and assents to the contract.
However, Ginter et al., disclose an Internet of Things (IOT) device, 
wherein the module receives from another machine a manifestation of intent for a contract and assents to the contract (Fig 1A, 75C, 75E and 75D, col 272 line 62 – col 273 line 16, col 274 line 14 - col 275 line 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for generating a contract between two or more entities.

37.	With respect to claim 6, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
	wherein the module checks an offer for vagueness and clarifies with an offeror.
However, Ginter et al., disclose an Internet of Things (IOT) device, 
wherein the module checks an offer for vagueness and clarifies with an offeror (Fig 75B, 75C, 75E, 75D, 76A and 76B, col 272 line 62 – col 273 line 16, col 274 line 14 - col 275 line 6, col 275 line 47-col 276 line 17).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for checking and verify the content of a contract before agreeing to the contract.

38.	With respect to claim 7, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
	wherein the module accepts from another machine an advertisement with a quantity and recipient, a production contract, an output contract, or a requirement contract.
However, Ginter et al., disclose an Internet of Things (IOT) device, 
wherein the module accepts from another machine an advertisement with a quantity and recipient, a production contract, an output contract, or a requirement contract (col 314 line 62 – col 315 line 25, col 315 line 59 - col 316 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a systems and techniques for secure transaction management and electronic rights protection.

39.	With respect to claim 8, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
	wherein the module revokes or cancels the smart contract upon receiving a revocation from an offeror.
However, Ginter et al., disclose an Internet of Things (IOT) device, 
wherein the module revokes or cancels the smart contract upon receiving a revocation from an offeror (col 292 line57-61, col 294 line 52 – col 295 line 26).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for nullifying a contract.

40.	With respect to claim 10, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not 
wherein the module sends another machine a seasonal expression of acceptance or a counter-offer 
However, Ginter et al., disclose an Internet of Things (IOT) device, 
wherein the module sends another machine a seasonal expression of acceptance or a counter-offer (col 275 line 47-col 276 line 17, col 276 line 51 – col 277 line 34).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for negotiating the terms of a contract.

41.	With respect to claim 11, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
wherein the module separately accepts or rejects a counter-offer if the other machine is not an agent for a merchant.
However, Ginter et al., disclose an Internet of Things (IOT) device, 
wherein the module separately accepts or rejects a counter-offer if the other machine is not an agent for a merchant (Fig. 2, 3, col 56 line 66 - col 57 line 5, line 10 – 26, col 58 line 22-36, col 95 line 16-37, col 276 line 51 – col 277 line 11).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for negotiating the terms of a contract.

42.	With respect to claim 12, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose an Internet of Things (IOT) device, comprising:
	wherein the module assigns the smart contract to another machine
	However, Ginter et al. disclose an Internet of Things (IOT) device, comprising:
	wherein the module assigns the smart contract to another machine (Fig. 1, 2, col 55 line 63 - col 56 line 29).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for negotiating the terms of a contract.

43.	With respect to claim 13, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
	wherein the module performs terms of the smart contract as a unilateral contact with a second machine and then requests payment from the second machine.
	However, Ginter et al. disclose an Internet of Things (IOT) device, comprising:
wherein the module performs terms of the smart contract as a unilateral contact with a second machine and then requests payment from the second machine (col 18 line 22-25, 50-53, col 270 line 40-65, col 273 line 16-24).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for executing the terms of a contract.

44.	With respect to claim 14, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
wherein the module processes an option to extend time.
	However, Ginter et al., disclose an Internet of Things (IOT) device,
	wherein the module processes an option to extend time (Fig. 75F, col 273 line 24-39, col 296 line 39-51).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ginter et al., in the device of Miller, the motivation being to overcome the limitations, such as having a platform for executing the terms of a contract.

45.	With respect to claim 15, the combination of Miller in view of Ginter, teaches all the subject matter of an Internet of Things (IOT) device, the device of claim 14,
Furthermore, Miller discloses wherein the module processes the option without payment if the other machine is a merchant agent and otherwise receives payment to bind the option (paragraphs [0143]-[0144]).

46.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Ginter et al., (US Pat. 5,892,900), and further in view of Bisbee et al., (US 20180276270 A1).

47.	With respect to claim 9, the combination of Miller in view of Ginter, teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 4, but did not disclose 
	wherein the module complies with Uniform Commercial Code 
	However, Bisbee discloses a device wherein the module complies with Uniform Commercial Code (¶¶ 0018-0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the transaction information enhancement as disclosed by Bisbee, in the device of Miller, the motivation being to overcome the limitations, such as having to standardize the transactions that are been performed.

48.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Hopkins et al., (US Pat. 10521780).

49.	With respect to claim 16, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
a module to process a real estate transaction or a rental transaction
	However, Hopkins et al., disclose an Internet of Things (IOT) device, comprising:
a module to process a real estate transaction or a rental transaction (col 2 line 27-43, col 3 line11-15, 63-66).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the transaction information enhancement as disclosed by Hopkins et al., in the device of Miller, the motivation being to overcome the limitations, such as having the use of blockchain for assets transaction. 

50.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of ROENNOW et al., (US 20190208414 A1).

51.	With respect to claim 17, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
a module to process a sport event or fitness event
However, ROENNOW et al., disclose an Internet of Things (IOT) device, comprising:
a module to process a sport event or fitness event (paragraph [0022]-0024], [0087], [0097] and [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the transaction information enhancement as disclosed by ROENNOW et al., in the device of Miller, the motivation being to overcome the limitations, such as having to facilitate verification and authentication of transactions of the nodes of the trusted user circle according to the terms of the pre-defined settings of the private block chain.

52.	With respect to claim 18, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
an Internet of Things (IOT) device, comprising:
a module to process a health transaction or medical transaction.
However, ROENNOW et al., disclose an Internet of Things (IOT) device, comprising:
a module to process a health transaction or medical transaction (paragraph [0022]-0024], [0087], [0097], [0117] and [0125]).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by ROENNOW et al., in the device of Miller, the motivation being to overcome the limitations, such as having to facilitate verification and authentication of transactions of the nodes of the trusted user circle according to the terms of the pre-defined settings of the private block chain.

53.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., (US 20170132621 A1) in view of Ohnemus et al., (US 20180350451 A1).

54.	With respect to claim 19, Miller et al., teaches all the subject matter of an Internet of Things (IOT) device as described above with respect to claim 1, but did not disclose 
an Internet of Things (IOT) device, comprising:
a module to process data for gaming transfer, gambling transfer, betting transfer, auction transfer, or money transfer.
However, Ohnemus et al., disclose an Internet of Things (IOT) device, comprising:
a module to process data for gaming transfer, gambling transfer, betting transfer, auction transfer, or money transfer (Fig. 27, paragraph [0191]-[0200], [0205]-[0208]).
 Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Ohnemus et al., in the device of Miller, the motivation being to overcome the limitations, such as having to
automate health data acquisition and, more particularly, to automatically classify health-related activity information in view of biological and/or behavioral tracking and/or external conditions.
	

Conclusion
55.	The prior art made of record and not relied upon:
1)	(US 20170046693 A1) – Haldenby et al., SYSTEMS AND METHODS FOR DETECTING AND RESOLVING DATA INCONSISTENCIES AMONG NETWORKED DEVICES USING HYBRID PRIVATE-PUBLIC BLOCKCHAIN LEDGERS - relate to computerized systems and methods for securing data, and more particularly, and without limitation, computerized systems and methods that generate secured blockchain-based ledger structures that facilitate event-based control of tracked assets.
56.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685